Citation Nr: 1032076	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for chronic low 
back strain with degenerative disc disease than the 10 percent 
rating assigned.

2.  Entitlement to a higher initial evaluation for dyshidrotic 
eczema and herpes simplex than the 0 percent rating assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to December 1982 
and from December 1982 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), in pertinent 
part granting service connection for the disorders the subject of 
the current appeal.  A notice of disagreement was received in 
August 2006, a statement of the case was issued in April 2007, 
and a substantive appeal was received in June 2007.  

By a Decision Review Officer (DRO) decision dated in October 
2007, the Veteran was granted a higher initial evaluation of 10 
percent (whereas zero percent was initially assigned with service 
connection) for his chronic low back strain with degenerative 
disc disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the evaluations assigned his service-
connected chronic low back strain with degenerative disc disease 
and dyshidrotic eczema and herpes simplex do not accurately 
reflect the severity of these disabilities.  Regrettably, the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a remand 
is required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  In this case, the 
Board finds that additional development is necessary prior to 
final appellate review.

The Board observes that all relevant post-service treatment 
records may not be associated with the claims file.  In this 
regard, the Board notes that the Veteran stated on his August 
2006 notice of disagreement that he had been using 
corticosteroids as intermittent systemic therapy to control his 
dyshidrotic eczema.  The Veteran reasserted this contention on 
his June 2007 substantive appeal, and also included a copy of his 
prescribed medication (clobetasol propionate cream).  The Board 
notes that the medication appears to have been prescribed or 
filled in August 2004 (during the Veteran's active duty service), 
and it stated that it was to be used for 14 days.  However, 
during the August 2008 VA medical examination, the Veteran 
reported that he still used clobetasol cream.  In addition, the 
Board notes that the Veteran stated on his September 2008 VA Form 
21-4142 that he received treatment for his back from the Naval 
Training Center Clinic in San Diego, California, and from the 
Balboa Naval Medical Center.  The Board notes that the Veteran 
submitted some treatment records from these medical facilities 
along with his VA Form 21-4142; however, it is unclear as to 
whether all relevant treatment records from these facilities have 
been associated with the claims file.  Since the Board has been 
made aware of the existence of additional relevant evidence, it 
must attempt to obtain the evidence in order to assist the 
Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Accordingly, the case must be returned to the AMC/RO for 
appropriate action.  

Nevertheless, the Veteran is reminded that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records, specifically including any necessary authorization from 
the Veteran.  38 C.F.R. § 3.159(c)(1).  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, as 
appropriate, the AMC/RO should obtain and 
associate with the claims file the Veteran's 
relevant post-service medical treatment 
records.  The Board is particularly 
interested in (1) treatment records 
documenting intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs pertaining to the 
Veteran's service-connected skin disability; 
(2) treatment records from the Naval Training 
Center Clinic in San Diego, California; and 
(3) treatment records from the Balboa Naval 
Medical Center.  If additional records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

2.  After the foregoing development has been 
completed, any additional development deemed 
appropriate should be undertaken by the 
AMC/RO, including additional examination of 
the Veteran if necessary.  See 38 C.F.R. 
§ 3.159(c).  See also Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

3.  Thereafter, the AMC/RO should review the 
expanded record and determine whether higher 
ratings are warranted for the Veteran's 
service-connected chronic low back strain 
with degenerative disc disease and 
dyshidrotic eczema and herpes simplex.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


